—Appeal from order, Supreme Court, New York County (Ronald Zweibel, J.), entered May 13, 2002, which, in a CPLR article 78 proceeding challenging respondents’ denial of accident disability retirement benefits to petitioner, denied petitioner’s husband’s motion to restore the proceeding to the calendar and dismissed the petition, unanimously dismissed, without costs.
There has been no substitution of the deceased petitioner’s personal representative even though respondents’ brief clearly *194articulated the necessity of such step, and, accordingly, under the circumstances presented herein, we dismiss the appeal (CPLR 1021). Concur — Nardelli, J.P., Saxe, Sullivan, Rosenberger and Ellerin, JJ.